Case 5:20-cv-01087-GW-SHK Document 25 Filed 12/08/20 Page 1 of 2 Page ID #:638


    1   CASEY JENSEN, Bar No. 263593
        cjensen@deconsel.com
    2   STEPHEN ZELLER, Bar No. 265664
        szeller@deconsel.com
    3   DeCARLO & SHANLEY
        A Professional Corporationth
    4   533 S. Fremont Avenue, 9 Floor
        Los Angeles, California 90071-1706
    5   Telephone: 213/488-4100
        Telecopier: 213/488-4180
    6
        ATTORNEYS FOR PLAINTIFFS, CARPENTERS SOUTHWEST
    7   ADMINISTRATIVE CORPORATION and BOARD OF TRUSTEES
        FOR THE CARPENTERS SOUTHWEST TRUSTS
    8

    9                        UNITED STATES DISTRICT COURT
  10                        CENTRAL DISTRICT OF CALIFORNIA
  11
        CARPENTERS SOUTHWEST                   )   CASE NO. EDCV 20-1087 GW-SHKx
  12    ADMINISTRATIVE CORPORATION, )
        a California non-profit corporation;   )
  13    and BOARD OF TRUSTEES FOR              )
        THE CARPENTERS SOUTHWEST               )
  14    TRUSTS,                                )   JUDGMENT
                                               )
  15                               Plaintiffs, )
                                               )
  16    v.                                     )
                                               )
  17    v.                                     )   Before the Honorable
                                               )         George H. Wu
  18    S.I., INC., a California corporation,  )
        formerly known as JOSEPH SATHER )
  19    INSTALLATION; BRIANA                   )
        LAYFIELD, an individual; and DOES 1 )
  20    through 10, inclusive,                 )   DATE: December 7, 2020
                                               )   TIME: 8:30 a.m.
  21                               Defendants. )   CTRM: 9D
        _________________________________)
  22

  23          This case came for hearing on December 7, 2020 before the Honorable
  24    George H. Wu, United States District Court Judge.
  25          It appearing that defendants, S.I., INC., a California corporation, formerly
  26    known as JOSEPH SATHER INSTALLATION (“CORPORATION”) and
  27    BRIANA LAYFIELD, an individual (“INDIVIDUAL”), having been regularly
  28    served with process, having failed to plead or otherwise defend this action and
Case 5:20-cv-01087-GW-SHK Document 25 Filed 12/08/20 Page 2 of 2 Page ID #:639


    1   their default having been entered; on application of the CARPENTERS
    2   SOUTHWEST ADMINISTRATIVE CORPORATION and BOARD OF
    3   TRUSTEES FOR THE CARPENTERS SOUTHWEST TRUSTS, to the Court and
    4   after having considered the papers and arguments submitted in support thereof, and
    5   good cause appearing therefore,
    6         IT IS HEREBY ORDERED, ADJUDGED AND DECREED that
    7   CARPENTERS SOUTHWEST ADMINISTRATIVE CORPORATION and
    8   BOARD OF TRUSTEES FOR THE CARPENTERS SOUTHWEST TRUSTS
    9   have judgment as follows:
  10                AS TO CARPENTERS SOUTHWEST ADMINISTRATIVE
  11    CORPORATION and BOARD OF TRUSTEES FOR THE CARPENTERS
  12    SOUTHWEST TRUSTS’ SECOND AND THIRD CLAIMS FOR RELIEF
  13    AGAINST S.I., INC., a California corporation, formerly known as JOSEPH
  14    SATHER INSTALLATION and BRIANA LAYFIELD, an individual:
  15    1.    Balance on Personal Guarantee                                  $284,748.80
  16    2.    Attorneys' fees pursuant to Local Rule 55-3                        9,294.98
  17    GRAND TOTAL                                                          $294,043.78
  18    4.    Plus costs to be determined after entry of judgment.
  19    5.    Pursuant to 28 U.S.C. §1961(a), this judgment
              shall bear interest at the rate of 7.5% per annum.
  20

  21
        DATED: December 8, 2020           _______________________________________
  22                                      HONORABLE GEORGE H. WU
                                          UNITED STATES DISTRICT JUDGE
  23
        Presented by,
  24
        DeCARLO & SHANLEY
  25    A Professional Corporation
  26

  27 By:____________________________
          CASEY JENSEN
  28      Attorney for Plaintiffs

                                                 1
